Citation Nr: 0308767	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a back disability 
secondary to service-connected bilateral pes planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from July 1969 until August 
1973.

Historically, by a December 1990 rating decision (and 
confirmed in a December 1998 rating decision), secondary 
service connection was denied for a back disability.  After 
appellant was provided timely notification of said rating 
decisions, he did not file a timely Notice of Disagreement 
therewith.  That December 1990 rating decision (as confirmed 
in a December 1998 rating decision) represents the last final 
decision with regards to the secondary service connection 
issue.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) which, in 
part, denied reopening of the back disability secondary 
service connection claim.  In October 2000, appellant 
withdrew in writing a previous request for a Board hearing.  
In a May 2001 decision, the Board determined that new and 
material evidence had been submitted to reopen the back 
disability secondary service connection claim and remanded 
the claim to the RO for additional evidentiary development 
and readjudication on a de novo basis.  The case is now ready 
for final appellate determination.  

With regard to another matter, in the May 2001 Board 
decision, the Board pointed out that although appellant had 
expressed timely disagreement with an April 2000 rating 
decision, which confirmed a maximum 50 percent scheduler 
evaluation for bilateral pes planus, the RO had not issued a 
Statement of the Case on the issue; that said issue was not 
perfected and before the Board; and therefore, it was 
necessary to remand the issue for the RO to issue a Statement 
of the Case in accordance with Manlincon v. West, 12 Vet. 
App. 238 (1999).  However, since it does not appear from the 
record as it now stands that the RO has subsequently issued a 
Statement of the Case on that pes planus rating issue, that 
issue will again be addressed in the REMAND section below.  

FINDING OF FACT

It has not been shown, by credible, competent evidence, that 
a chronic back disability was caused by, was related to, or 
was aggravated by the service-connected bilateral pes planus.


CONCLUSION OF LAW

Chronic back disability was not proximately due to or the 
result of the service-connected bilateral pes planus.  38 
C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5100 et. seq. (West 2002); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit have held that Section 3 
of the Veterans Claims Assistance Act of 2000, dealing with 
notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  See 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  Thus, 
since appellant's claim at issue was obviously not final on 
November 9, 2000, it appears that Section 3 of the Veterans 
Claims Assistance Act of 2000, dealing with notice and duty 
to assist requirements, may not be applicable here.  

Even assuming arguendo, that Section 3 of the Veterans Claims 
Assistance Act of 2000 is applicable in the instant appeal, 
after reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Numerous 
relevant treatment records have been associated with the 
claims folder, which include relevant history and indication 
of onset and etiology of the claimed low back disability.  

Pursuant to the Board's May 2001 remand, additional VA 
clinical records were obtained and a VA fee-basis orthopedic 
examination was conducted with adequate opinion rendered as 
to the etiology of the low back disability.  Subsequent to 
said remand, appellant, in a March 2002 written statement, 
reported that he had no additional medical evidence to 
submit.  

In addition, appellant was issued a Statement of the Case and 
Supplemental Statements of the Case, which included relevant 
clinical evidence, laws and regulations, and a detailed 
explanation of the rationale for said adverse rating 
decision.  Furthermore, the Board's May 2001 remand, the RO's 
written correspondence to appellant (particularly a February 
2002 letter), and a November 2002 Supplemental Statement of 
the Case advised appellant of the Veterans Claims Assistance 
Act of 2000 and its applicability and as to which party could 
or should obtain which evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Appellant contends, in essence, that he has a back disability 
that is related to the service-connected bilateral pes 
planus.  He asserts that symptomatology associated with his 
bilateral foot disability includes an abnormal gait which has 
resulted in low back pain and other low back pathology, 
including disk herniation.  However, while the Board has 
considered statements by appellant, lay statements do not 
constitute competent evidence with respect to medical 
causation, diagnosis and treatment.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1991).

In deciding the service connection appellate issue, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a claimant's 
service-connected disability aggravates, but is not the 
proximate cause of, a non-service-connected disability, 
service connection may be granted for that increment in 
severity of the non-service-connected disability attributable 
to the service-connected disability.  Allen, at 7 Vet. App. 
445, 448.

A September 1973 initial application for VA disability 
benefits form made no mention of a chronic back disability.  
On August 1978, July 1983, and September 1985 VA 
examinations, a chronic back disability or altered gait was 
neither claimed nor clinically reported/diagnosed.  

In March and May 1990 written statements, appellant initially 
alleged having a back disability related to his feet.  

May 1990 VA podiatric clinical records made no mention of a 
chronic back disability or altered gait.  

On July 1990 VA podiatric examination, appellant alleged that 
during service, he had pain at the arches "running up the 
front of his legs and the lower back"; and that working at a 
fast food chain, he was on his feet all day and still 
experienced the same complaints.  A chronic back disability 
or altered gait was neither claimed nor clinically 
reported/diagnosed.   

On August 1990 VA examination, appellant alleged that while 
working as a cook around 1988, he developed intermittent back 
pain after prolonged standing.  He denied radiating pain or 
lower extremity numbness.  Clinically, the back was 
essentially unremarkable, except for minimal tenderness over 
the upper buttock area.  The assessments were 3rd-degree 
bilateral pes planus and postural low back pain syndrome most 
likely related to prolonged standing activities at work.

VA psychiatric clinical records reveal that in June 1996, 
diagnoses included chronic low back pain and flat feet.  

On April 1997 VA examination, a chronic back disability was 
neither claimed nor clinically reported/diagnosed.  
Significantly, appellant's gait was clinically described as 
normal. 

VA clinical records reveal that in mid-1998, appellant's 
complaints included foot and back pain.  In July 1998, 
appellant's complaints included knee pain and low back pain 
without radiation.  Assessments by "J.W., M.D." included 
back pain "does not appear to be related to any of his other 
pain, or a trauma."  In August 1998, a lumbar spine MRI 
revealed a small L3-L4 left lateral disk herniation and disk 
bulges at L4-L5 and L5-S1.  Later on August 13, 1998, 
appellant reported being on his feet a lot in his recent job 
at a VA pathology lab.  Assessments by "J.W., M.D." 
included chronic back pain "probably relates to his known 
flatfeet."  However, no opinion as to the etiology of his 
low back pathology was rendered.  In September 1998, 
appellant reported a history of lumbar disk problem with low 
back pain.  He reported receiving treatment a few weeks ago 
for acute exacerbation of back pain.   

On November 1998 VA orthopedic examination, appellant's gait 
was clinically described as normal.  

A significant negative piece of evidence is a March 2000 VA 
orthopedic examination report, wherein the orthopedic surgeon 
(See October 2000 Report of Contact form), after reviewing 
the claims folder and examining appellant, opined that 
appellant's back pain was most likely from L3-L4 disk 
herniation; that flatfeet did not cause the disk herniation; 
and that low back pain was not related in any way to 
flatfeet.  

A July 2000 lumbar spine MRI was interpreted as showing 
degenerative disk disease at L3-L4, L4-L5, and L5-S1, with 
focal subligamentous herniation at L4-L5 (right) and a 
smaller one at L5-S1 (left).  

An August 2000 written statement from a VA physician reported 
that appellant's degenerative disk disease was most likely 
causing his back pain.  

In an August 2000 written statement (prepared at appellant's 
request), appellant's VA primary care provider "J.W., M.D." 
(identified therein as an Associate Professor of Medicine at 
a university) opined that "[a]s documented in my progress 
note dated August 13, 1998, [appellant] has persistent low 
back pain that was caused, or at least exacerbated, by gait 
abnormalities due to his flat feet."  However, the Board 
substantially discounts the probative value of this 
statement, since the opinion was somewhat equivocal as to the 
question of causation; was cursory without any explanation 
provided to support the conclusion rendered; and did not 
address the etiology of appellant's low back pathology.  
Additionally, it appears that Dr. "J.W." is an internal 
medicine physician, not a specialist in orthopedics.  See 
October 2000 Report of Contact form.  

A substantial negative piece of evidence is an April 2002 VA 
fee-basis orthopedic examination report, wherein the 
orthopedic surgeon, after reviewing the claims folder and 
examining appellant, opined that:

Radiographic evaluation of his 
lumbosacral spine also demonstrates no 
degenerative changes.  He has had 
previous documentation by MRI for disc 
bulge but there is no evidence of a frank 
herniation.

His symptoms of back pain are unrelated 
to any alteration in his gait pattern 
secondary to his pes planovalgus 
deformity.  He demonstrates normal age 
appropriate findings of disc bulge 
secondary to advancing age....

In regards to his back, he demonstrates 
no advanced degenerative changes that one 
may contribute to a gait alteration due 
to his foot pathology.  In fact, he shows 
no advanced degenerative changes of the 
midfoot, ankle, and subtalar joint as the 
result of his pes planovalgus deformity.  
His back symptoms are more likely than 
not unrelated to his bilateral pes 
planovalgus deformity.

The above opinions are based on a 
reasonable degree of medical certainty 
based on my training and experience as a 
board eligible orthopedic surgeon.

The Board assigns great evidentiary weight to the April 2002 
orthopedic surgeon's medical opinion, particularly since (a) 
that 14-page medical opinion was extensively detailed and 
comprehensive and based on a review of the entire record, and 
(b) that medical opinion detailed with specificity the 
reasons why appellant's back condition was unrelated to the 
service-connected bilateral pes planus.  In particular, the 
medical opinion specifically explained that appellant did not 
have advanced degenerative changes of the back that one would 
expect if there was gait alteration; and that appellant's 
disk bulges were due to advancing age without evidence of 
frank herniation.  As the United States Court of Appeals for 
Veterans Claims (Court) has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."

After weighing all of the evidence, it is the Board's 
conclusion that the negative evidence overwhelmingly 
outweighs any positive evidence with respect to the back 
disability secondary service connection appellate issue.  In 
short, the negative evidence includes the absence of any 
specific gait alteration prior to development of low back 
pathology and the March 2000 and April 2002 orthopedists' 
medical opinions, which unequivocally state that appellant's 
back disability was unrelated to the service-connected 
bilateral pes planus.  It should be added that no clinical 
evidence of record rebuts said VA medical opinions' 
conclusion that appellant's back pathology is unrelated to 
the service-connected pes planus.

For the aforestated reasons, secondary service connection for 
a back disability is not warranted.


ORDER

Secondary service connection for a back disability is denied.  


REMAND

It is reiterated that in said May 2001 Board decision, the 
issue of entitlement to an increased (extraschedular) rating 
for bilateral pes planus was remanded for the RO to issue a 
Statement of the Case in accordance with Manlincon.  However, 
since it does not appear from the record as it now stands 
that the RO has issued a Statement of the Case on that pes 
planus rating issue as ordered by the May 2001 Board 
decision, another remand appears necessary.  

Accordingly, said extraschedular rating issue is REMANDED for 
the following:

The RO should readjudicate the issue of 
entitlement to an increased 
(extraschedular) rating for bilateral pes 
planus with consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1), 
pertaining to extraschedular evaluation.  
If entitlement to an extraschedular 
evaluation remains denied, the RO should 
issue a Statement of the Case on that 
issue.  In the event appellant wants to 
perfect an appeal on that issue, a timely 
Substantive Appeal would be required.

If completed, the appeal should then be returned to the Board 
in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

